Exhibit 10.1


EXCHANGE AGREEMENT
(Unrestricted Notes)
___________________ (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is exchanging Existing Notes (as defined below) hereunder,
a “Holder”), enters into this Exchange Agreement (the “Agreement”) with Invacare
Corporation, an Ohio corporation (the “Company”), on May 29, 2020 whereby the
Holders will exchange (the “Exchange”) for each $1,000 principal amount of the
Company’s existing 5.00% Convertible Senior Notes due 2021 (the “Existing
Notes”), a combination of (i) $1,000 principal amount of the Company’s new 5.00%
Convertible Senior Exchange Notes due 2024 (the “New Notes”) that will be issued
pursuant to the provisions of an Indenture to be dated as of June 4, 2020 (the
“Indenture”) between the Company and Wells Fargo Bank, National Association, as
Trustee (the “Trustee”); (ii) a cash payment equal to the accrued and unpaid
interest on the Exchanged Notes (as defined below) up to, but excluding, the
Closing Date (as defined below) (such amount payable pursuant to this clause
(ii), the “Applicable Interest Amount”), which amount of cash equals $15.14 for
each $1,000 principal amount of the Existing Notes; and (iii) a cash payment
equal to $120.00 for each $1,000 principal amount of the Existing Notes
(“Exchange Cash” and, together with New Notes and the Applicable Interest
Amount, the “Exchange Consideration”), as set forth in Exhibit A hereto.
On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:
Article I: Exchange of the Existing Notes
At the Closing (as defined herein), the Undersigned hereby agrees to cause the
Holders to exchange and deliver to the Company the following aggregate principal
amount of Existing Notes, and in exchange therefor the Company hereby agrees to
issue or pay, as the case may be, to the Holders the aggregate Exchange
Consideration, as described below:


Aggregate principal amount of Existing Notes to be Exchanged:
$[●] (the “Exchanged Notes”)
Exchange Consideration
Aggregate principal amount of New Notes:
$[●] (the “Holders’ New Notes”)
Aggregate Applicable Interest Amount:
$[●] (the “Holders’ Applicable Interest Amount”)
Aggregate amount of Exchange Cash:
$[●] (the “Holders’ Exchange Cash”)

Interest will accrue on the New Notes from June 4, 2020.
The closing of the Exchange (the “Closing”) shall occur on June 4, 2020 (the
“Closing Date”). At the Closing, (a) each Holder shall deliver or cause to be
delivered to the Company all right, title and interest in and to its Exchanged
Notes (and no other consideration) free and clear of any mortgage, lien, pledge,
charge, security interest, encumbrance, title retention agreement, option,
equity or other adverse claim thereto (collectively, “Liens”), together with any
documents of conveyance or transfer that the Company may deem necessary or
desirable to transfer to and confirm in the Company all right, title and
interest in and to the Exchanged Notes free and clear of any Liens, and (b) the
Company shall deliver to each Holder (i) the principal amount of New Notes
specified on Exhibit A hereto (or, if there are no Accounts, the Company shall
deliver to the Undersigned, as the sole Holder, the Holders’ New Notes), (ii)
the Applicable Interest Amount specified on Exhibit A hereto (or, if there are
no Accounts, the Company shall deliver to the Undersigned, as the sole Holder,
the Holders’ Applicable Interest


    1

--------------------------------------------------------------------------------



Amount), and (ii) the Exchange Cash specified on Exhibit A hereto (or, if there
are no Accounts, the Company shall deliver to the Undersigned, as the sole
Holder, the Holders’ Exchange Cash); provided, however, that the parties
acknowledge that the Company may delay the delivery of New Notes to the Holders
due to procedures and mechanics within the system of the Depository Trust
Company or the New York Stock Exchange (including the procedures and mechanics
regarding the listing of the Conversion Shares (as defined below) on such
exchange), or other events beyond the Company’s control and that such delay will
not be a default under this Agreement so long as (i) the Company is using its
reasonable best efforts to effect the issuance of one or more global notes
representing the New Notes, and (ii) such delay is no longer than five business
days after the date of this Agreement. For the avoidance of doubt, in the event
of any delay in the Closing pursuant to the prior sentence the Holders shall not
be required to deliver the Exchanged Notes until the Closing occurs.
Simultaneously with or after the Closing, the Company may deliver Exchange
Consideration, if any, to one or more other holders of outstanding Existing
Notes or to other investors, subject to the terms of the Indenture. The
cancellation of the Exchanged Notes and the delivery of the New Notes shall be
effected via one-sided Deposit/Withdrawal at Custodian (DWAC) pursuant to the
instructions to be provided by Oppenheimer & Co. Inc. (“OpCo”) post-pricing.
OpCo shall provide instructions to the Undersigned for settlement of the
Exchange. All questions as to the form of all documents and the validity and
acceptance of the Existing Notes and the New Notes will be determined by the
Company, in its sole discretion, which determination shall be final and binding.
Article II: Covenants, Representations and Warranties of the Holders
The Undersigned hereby covenants as follows, and makes the following
representations and warranties on its own behalf and where specified below, on
behalf of each Holder, each of which is and shall be true and correct on the
date hereof and at the Closing, to the Company and OpCo, and all such covenants,
representations and warranties shall survive the Closing.
Section 2.1    Power and Authorization. Each of the Undersigned and each Holder
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation, and the Undersigned has the power, authority and
capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Exchange contemplated hereby, in each case on
behalf of each Holder. If the Undersigned is executing this Agreement on behalf
of Accounts, (a) the Undersigned has all requisite discretionary and contractual
authority to enter into this Agreement on behalf of, and bind, each Account, and
(b) Exhibit A hereto is a true, correct and complete list of (i) the name of
each Account, (ii) the principal amount of such Account’s Exchanged Notes,
(iii) the principal amount of Holders’ New Notes to be issued to such Account in
respect of its Exchanged Notes, (iv) the Applicable Interest Amount to be paid
to such Holder in respect of Exchanged Notes, and (v) the amount of Exchange
Cash to be paid to such Holder in respect of Exchanged Notes. No consent,
approval, authorization, order, registration or qualification of or with any
court or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Holders of this Agreement and the
consummation of the Exchange contemplated hereby, in each case on behalf of each
Holder.
Section 2.2    Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Undersigned and constitutes a valid
and legally binding obligation of the Undersigned and each Holder, enforceable
against the Undersigned and each Holder in accordance with its terms, except
that such enforcement may be subject to (a) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally, and (b) general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity (the “Enforceability Exceptions”). This Agreement and consummation of the
Exchange will not violate, conflict with or result in a breach of or default
under (i) the Undersigned’s or the applicable Holder’s organizational documents
(or any similar documents governing each Account), (ii) any agreement or
instrument to which the Undersigned or the applicable Holder is a party or by
which the Undersigned or the applicable Holder or any of their respective assets
are bound, or (iii) any laws, regulations or governmental or judicial decrees,
injunctions or orders applicable to the Undersigned or the applicable Holder,
except in the case of clause (iii), where such violations, conflicts, breaches
or defaults


    2

--------------------------------------------------------------------------------



would not affect the Undersigned’s or the applicable Holder’s ability to
consummate the transactions contemplated hereby in any material respect.
Section 2.3    Title to the Exchanged Notes. Each Holder is the sole legal and
beneficial owner of the Exchanged Notes (including any Applicable Interest
Amount) set forth opposite its name on Exhibit A hereto (or, if there are no
Accounts, the Undersigned is the sole legal and beneficial owner of all of the
Exchanged Notes). Each Holder has good, valid and marketable title to its
Exchanged Notes, free and clear of any Liens (other than pledges or security
interests that the Holder may have created in favor of a prime broker under and
in accordance with its prime brokerage agreement with such broker). The Holder
has not, in whole or in part, except as described in the preceding sentence,
(a) assigned, transferred, hypothecated, pledged, exchanged or otherwise
disposed of any of its rights, title or interest in or to its Exchanged Notes,
or (b) given any person or entity (other than the Undersigned) any transfer
order, power of attorney or other authority of any nature whatsoever with
respect to its Exchanged Notes. Upon the Holder’s delivery of its Exchanged
Notes to the Company pursuant to the Exchange, the Company will acquire good,
marketable and unencumbered title to such Exchanged Notes, free and clear of all
Liens.
Section 2.4    Accredited Investor or Qualified Institutional Buyer. The Holder
is both (a) an “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3), (7) and (8) of Regulation D promulgated under the Securities Act of 1933,
as amended (the “Securities Act”), and (b) a “qualified institutional buyer”
within the meaning of Rule 144A promulgated under the Securities Act; and is
acquiring the New Notes hereunder for investment for its own respective account
and not with a view to, or for resale in connection with, any distribution
thereof in a manner that would violate the registration requirements of the
Securities Act.
Section 2.5    No Affiliate Status. The Holder is not, and has not been at any
time during the consecutive three month period preceding the date hereof, a
director, officer or “affiliate” within the meaning of Rule 144 promulgated
under the Securities Act (an “Affiliate”) of the Company. To its knowledge, the
Holder did not acquire any of the Exchanged Notes, directly or indirectly, from
an Affiliate of the Company.
Section 2.6    No Illegal Transactions. Each of the Undersigned and each Holder
has not, directly or indirectly, and no person acting on behalf of or pursuant
to any understanding with it has, disclosed to a third party any information
regarding the Exchange or engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that the Undersigned
was first contacted by either the Company, OpCo or any other person regarding
the Exchange, this Agreement or an investment in the New Notes or the Company.
Each of the Undersigned and the Holder covenants that neither it nor any person
acting on its behalf or pursuant to any understanding with it will disclose to a
third party any information regarding the Exchange or engage, directly or
indirectly, in any transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated by this Agreement
are publicly disclosed by the Company. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.6, subject to the Undersigned’s and the
Holder’s compliance with their respective obligations under the U.S. federal
securities laws and the Undersigned’s and the Holder’s respective internal
policies, (i) “Undersigned” and “Holder” shall not be deemed to include any
employees, subsidiaries, desks, groups or affiliates of the Undersigned or the
Holder that are effectively walled off by appropriate “Fire Wall” information
barriers approved by the Undersigned’s or the Holder's respective legal or
compliance department (and thus such walled off parties have not been privy to
any information concerning the Exchange), and (ii) the foregoing representations
and covenants of this Section 2.6 shall not apply to any transaction by or on
behalf of an Account, desk or group that was effected without the advice or
participation of, or such Account’s, desk’s or group’s receipt of information
regarding the Exchange provided by, the Undersigned or the Holder.


    3

--------------------------------------------------------------------------------



Section 2.7    Adequate Information; No Reliance. The Undersigned acknowledges
and agrees on behalf of itself and each Holder that (a) the Undersigned has been
furnished with all materials it considers relevant to making an investment
decision to enter into the Exchange and has had the opportunity to review the
Company’s filings and submissions with the Securities and Exchange Commission
(the “SEC”), including, without limitation, all information filed or furnished
pursuant to the Exchange Act, (b) the Undersigned has had a full opportunity to
ask questions of the Company concerning the Company, its business, operations,
financial performance, financial condition and prospects, and the terms and
conditions of the Exchange, (c) the Undersigned has had the opportunity to
consult with its accounting, tax, financial and legal advisors to be able to
evaluate the risks involved in the Exchange and to make an informed investment
decision with respect to such Exchange, (d)  each Holder has evaluated the tax
and other consequences of the Exchange and ownership of the New Notes with its
tax, accounting or legal advisors, including the consequences to such Holder of
the issuance of the New Notes with significant original issue discount for U.S.
Federal income tax purposes, (f) neither the Undersigned nor any Holder is
relying, and none of them has relied, upon any statement, advice (whether
accounting, tax, financial, legal or other), representation or warranty made by
the Company or any of its affiliates or representatives including, without
limitation, OpCo, except for (A) the publicly available filings and submissions
made by the Company with the SEC under the Exchange Act and (B) the
representations and warranties made by the Company in this Agreement, and (g)
none of OpCo, any of its affiliates or any of its control persons, officers,
directors or employees shall be liable to the Holders in connection with or any
transaction in connection with the Exchange. Each of the Undersigned and each
Holder is a sophisticated participant in the Exchange; has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its prospective investment in the New Notes; has the ability
to bear the economic risks of its prospective investment and can afford the
complete loss of such investment; and acknowledges that an investment in the New
Notes involves a high degree of risk.
Section 2.8    No Public Market. The Undersigned acknowledges and agrees on
behalf of itself and each Holder that no public market exists for the New Notes
and that there is no assurance that a public market will ever develop for the
New Notes.
Section 2.9    Privately Negotiated Exchange. The Undersigned and each Holder
acknowledges that the terms of the Exchange have been mutually negotiated
between the Undersigned (for itself and on behalf of each Holder) and the
Company. The Undersigned was given a meaningful opportunity to negotiate the
terms of the Exchange on behalf of itself and each Holder. Each Holder’s
participation in the Exchange was not conditioned by the Company on such
Holder’s exchange of a minimum principal amount of Exchanged Notes. The
Undersigned and each Holder acknowledges that it had a sufficient amount of time
to consider whether to participate in the Exchange and that neither the Company
nor OpCo has placed any pressure on the Undersigned or any Holder to respond to
the opportunity to participate in the Exchange. The Undersigned and each Holder
acknowledges that it did not became aware of the Exchange through any form of
general solicitation or advertising within the meaning of Rule 502 under the
Securities Act.
Section 2.10    Taxpayer Information. The Undersigned agrees that it shall
obtain from each Holder and deliver to the Company a complete and accurate IRS
Form W-9 or IRS Form W-8BEN, W-8BEN-E or W-8ECI, as appropriate.
Section 2.11    Further Action. The Undersigned agrees that the Undersigned and
each Holder shall, upon request, execute and deliver any additional documents
deemed by the Company to be necessary or desirable to complete the Exchange.
Article III: Covenants, Representations and Warranties of the Company
The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders and OpCo, and all such covenants,
representations and warranties shall survive the Closing.


    4

--------------------------------------------------------------------------------



Section 3.1    Power and Authorization. The Company is duly incorporated,
validly existing and in good standing under the laws of its state of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement and the Indenture, to perform its obligations hereunder and
thereunder, and to consummate the Exchange contemplated hereby. No material
consent, approval, order or authorization of, or material registration or
declaration with, any governmental entity is required on the part of the Company
in connection with the execution, delivery and performance by it of this
Agreement and the consummation by the Company of the transactions contemplated
hereby, other than as may be required under the securities or blue sky laws of
the various jurisdictions in which the New Notes are being issued.
Section 3.2    Valid and Enforceable Agreements; No Violations. This Agreement
has been duly executed and delivered by the Company and constitutes a valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, the Indenture, substantially in the
form of Exhibit B hereto, will have been duly executed and delivered by the
Company and will govern the terms of the New Notes, and the Indenture will
constitute a valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that such enforcement
may be subject to the Enforceability Exceptions. This Agreement, the Indenture
and consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (a) the articles of incorporation, code of
regulations or other organizational documents of the Company, (b) any agreement
or instrument to which the Company is a party or by which the Company or any of
its assets are bound, or (c) any laws, regulations or governmental or judicial
decrees, injunctions or orders applicable to the Company, except in the case of
clauses (b) or (c), where such violations, conflicts, breaches or defaults would
not affect the Company’s business or its ability to consummate the transactions
contemplated hereby in any material respect.
Section 3.3    Validity of the Holders’ New Notes. The Holders’ New Notes have
been duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to the Holder
pursuant to the Exchange against delivery of the Exchanged Notes in accordance
with the terms of this Agreement, the Holders’ New Notes will be valid and
legally binding obligations of the Company, enforceable in accordance with their
terms, except that such enforcement may be subject to the Enforceability
Exceptions, and the Holders’ New Notes will not be subject to any preemptive,
participation, rights of first refusal or other similar rights. Assuming the
accuracy of each Holder’s representations and warranties hereunder, the Holders’
New Notes (a) will be issued in the Exchange exempt from the registration
requirements of the Securities Act pursuant to Section 4(a)(2) of the Securities
Act, (b) will, at the Closing, be free of any restrictions on resale by such
Holder pursuant to Rule 144 promulgated under the Securities Act, and (c) will
be issued in compliance with all applicable state and federal laws concerning
the issuance of the Holders’ New Notes.
Section 3.4    Validity of Underlying Common Stock. The Holders’ New Notes will
at the Closing be convertible into common shares, without par value, of the
Company (the “Conversion Shares”) in accordance with the terms of the Indenture.
The Conversion Shares have been duly authorized and reserved by the Company for
issuance upon conversion of the Holders’ New Notes and, when issued upon
conversion of the Holders’ New Notes in accordance with the terms of the
Holders’ New Notes and the Indenture, will be validly issued, fully paid and
non-assessable, and the issuance of the Conversion Shares will not be subject to
any preemptive, participation, rights of first refusal or other similar rights.
Section 3.5    Listing Approval. At the Closing, the Conversion Shares shall be
approved for listing on the New York Stock Exchange, subject to notice of
issuance.
Section 3.6    Disclosure. On or before the first business day following the
date of this Agreement, the Company shall issue a publicly available press
release or file with the SEC a Current Report on Form 8-K disclosing all
material terms of the Exchange (to the extent not previously publicly
disclosed). Without the prior written


    5

--------------------------------------------------------------------------------



consent of the Undersigned, the Company shall not disclose the name of the
Undersigned or any Holder in any filing or announcement, unless such disclosure
is required by applicable law, rule, regulation or legal process.
Section 3.7    No Litigation. There is no action, lawsuit, arbitration, claim or
proceeding pending or, to the knowledge of the Company, threatened, against the
Company that would reasonably be expected to impede the consummation of the
transactions contemplated hereby.
Article IV: Miscellaneous
Section 4.1    Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
Section 4.2    Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
Section 4.3    Assignment; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties and their successors and assigns. No
party shall assign this Agreement or any rights or obligations hereunder or, in
the case of the Holders, any of the Exchanged Notes held by such Holders,
without the prior written consent of the Company (in the case of assignment by a
Holder) or the applicable Holders (in the case of assignment by the Company).
Section 4.4    Further Assurances. The parties hereto each hereby agree to
execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, including
giving any further assurances, as any party may reasonably request in connection
with the Exchange contemplated by and in this Agreement. In addition, subject to
the terms and conditions set forth in this Agreement, each of the parties shall
use its reasonable best efforts (subject to, and in accordance with, applicable
law) to take promptly, or to cause to be taken, all actions, and to do promptly,
or to cause to be done, and to assist and to cooperate with the other parties in
doing, all things necessary, proper or advisable under applicable laws to
consummate and make effective the Exchange contemplated hereby, including the
obtaining of all necessary, proper or advisable consents, approvals or waivers
from third parties and the execution and delivery of any additional instruments
reasonably necessary, proper or advisable to consummate the Exchange
contemplated hereby.
Section 4.5    Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any breach
thereof shall be deemed to be a waiver of any other term, condition or provision
or any breach thereof, or any subsequent breach of the same term, condition or
provision, nor shall any forbearance to seek a remedy for any non-compliance or
breach be deemed to be a waiver of a party’s rights and remedies with respect to
such non-compliance or breach.


    6

--------------------------------------------------------------------------------



Section 4.6    Governing Law; Waiver of Jury Trial. This Agreement shall in all
respects be construed in accordance with and governed by the substantive laws of
the State of New York, without reference to its choice of law rules. Each of the
Company and the Undersigned irrevocably waive any and all right to trial by jury
with respect to any legal proceeding arising out of the transactions
contemplated by this Agreement.
Section 4.7    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.
Section 4.8    Third Party Beneficiaries. This Agreement is also intended for
the immediate benefit of OpCo. OpCo may rely on the provisions of this
Agreement, including, but not limited to, the respective covenants,
representations and warranties of the Undersigned, the Holders and the Company.


[Signature Page Follows]




    7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.


“UNDERSIGNED”:
    
(in its capacities described in the first paragraph hereof)


By:    
Name:    
Title:    
“COMPANY”:
INVACARE CORPORATION




By:    
Name:    
Title:    













Signature Page to Exchange Agreement
Invacare Corporation

--------------------------------------------------------------------------------




EXHIBIT A
Exchanging Beneficial Owners


Holder Name, Address, Email and Phone Number
Exchanged Notes
(principal amount of Existing Notes to be exchanged for Exchange Consideration)


New Notes
(principal amount of New Notes to be issued in exchange for Exchanged Notes)


A. Applicable Interest Amount
(Applicable Interest Amount to be paid in exchange for Exchanged Notes)


B. Exchange Cash
(amount of Exchange Cash to be paid in exchange for Exchanged Notes)


Total Cash
(A +B)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



DTC Participant Information*
DTC Participant Number:             
DTC Participant Name:             
DTC Participant Phone Number:             
DTC Participant Email:             
FFC Account #:             
Account # at Bank/Broker:             


* DTC Participant information to be provided for each Holder







--------------------------------------------------------------------------------




EXHIBIT B
Form of Indenture





